Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to applicant’s remarks and amendments dated 08/01/2022. Claims 1, 2, 4, 5, 7, 8, 13, 16, 17, 20, 21, 24, 25 have been amended. Claims 6, 10, and 11 have been cancelled. Claims 1-5, 7-9, and 12-26 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The various sets of cards claimed are still generally confusing and lack antecedent basis. For instance, claim 1 lines 6-9 recites “the set of cards dealt from the dealing shoe” and “the set of cards from the dealing shoe not dealt.” No sets of cards from a dealing shoe were previously claimed. Further, 21 then recites “a first set of cards,” but it is unclear if this first set of cards is “the set” of cards previously claimed. Further still, lines 26-27 then recite “the first portion of the first set of cards and the second portion of the first set of cards.” This is again unclear as “the first portion” and “the second portion” are previously claimed as parts of “the set” of cards not “the first set” of cards. Additionally, it is unclear if “the first portion” and “the second portion” are intended to be the portions previously defined as “from the dealing shoe” or a different sets. 
Claim 8 now recites “dealt cards” and “undealt cards,” but then in lines 12 recites “a set of cards.” It is exceedingly unclear if this set of cards is intended to be the dealt an undealt cards previously recited or a separate set of cards. Line 20 then introduces yet another term “a first set of cards,” which further confuses the claim. It is unclear if this the same as the “a set of cards,” is this the “dealt” and “undealt” cards, or is this intended to be an additional set of cards. The dependent claims then also have issues stemming from the confusing card terms in claims 1 and 8. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 9, 13-16, 18, 20, 21, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Purton (US Patent No. 6,726,205 B1) in view of Fleckenstein (US Patent No. 7,510,186 B2).
In Reference to Claims 1, 7, and 25
 	Purton teaches (Claim 1) A card disposal apparatus comprising: a main body including an ejection port configured to receive cards of one or more sets of cards for disposal (area where cards 302 are stacked, fig. 14) each set of cards of the one or more sets of cards includes a plurality of decks of cards for use during an individual game (column 8 lines 31-44), wherein the ejection port is further configured to, for each set of cards of the one or more sets of cards: receive a first portion of the set of cards dealt from a dealing shoe during a game play, and receive a second portion of the set of cards from the dealing shoe not dealt during the game play (this does not add structure to the claims, the port is capable of receiving cards whether they were dealt or not); a disposal card stocker (item 301, fig. 14) [] including multiple pockets partitioned by multiple partitions (items 308, fig. 14) each pocket of the multiple pockets configured to receive, from the ejection port and while positioned in a receipt position, a [deck] of cards of the one or more sets of cards, the multiple pockets of the disposal card stocker configured to be movable (items 308, fig. 14, column 8 lines 31-54) such that, while a first pocket of the multiple pockets is positioned in the receipt position, the other pockets of the multiple pockets are out of the receipt position (column 8 lines 31-54), and a processor (item 304, fig. 14), configured to, for a first set of cards of the one or more sets of cards: obtain, from at least one sensor, information corresponding to each card of the first set of cards received by the ejection port (column 8 lines 35-38 and 47-50); store, based on the obtained information, a count of received cards that the ejection port received (column 4 lines 19-40), wherein the count of received cards is associated with a combination of the first portion of the first set of cards and the second portion of the first set of cards received by the ejection port (again, this does not add structure to the claim, any cards entered into the device would be included in the count whether they were dealt or not and whether they are from a “first portion” or “second portion” of cards entered into the device; column 4 lines 19-40, column 8 lines 31-54); and compare the count to a number of cards of a predetermined number of decks (column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64, device checks for completeness and indicates when not complete from the originally indicated amount of cards [e.g. 8 decks], also note much of this is functional language, the device is capable of performing all of these recited uses, therefore, meets the claims).
(Claim 7) wherein the count includes a plurality of counts, each of the plurality of counts being of a card type of a plurality of card types of one or more cards of the first set of cards received via the ejection port and each of the card types corresponds to a particular one of a plurality of rank and suit combinations (column 4 lines 30-40, there is a count for each type of card).
(Claim 25) wherein the combination of the first portion of the first set of cards and the second portion of the first set of cards includes multiples of each of a plurality of rank and suit combinations (column 4 lines 19-40 and column 8 lines 31-54, e.g. 8 decks), and the card disposal apparatus is configured such that each pocket of the multiple pockets remains continuously in the receipt position from a start of a receipt of the first portion of a respective set of cards until after receipt of all of the second portion of the respective set of cards (fig. 14, before the device starts operating / moving; also note this is intended use / functional language, this recitation appears to state that the device is stationary and different sets of cards are loaded; also note since there are several “sets” of cards previously claimed and now “a respective set,” it is unclear what is attempting to be claimed).
Purton fails to teach the feature of the disposal card stocker is detachable and the pockets configured to receive a plurality of decks of cards of claim 1. 
Fleckenstein teaches (Claim 1) [the disposal card stocker] configured to be detachable from the main body (column 12 lines 53-56).
Alternate embodiments of Purton teach (Claim 1) a pocket configured to receive a set of cards (defined as a plurality of decks of cards previously in the claim) (item 19, fig’s 1-4, item 223, fig’s 7-10, item 504, fig. 16).
Alternate embodiments of Purton also teach a detachable disposal card stocker (item 504, fig. 16).
 	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of detachable pockets as taught by the card inventory device of Fleckenstein and by the alternate embodiment of Purton for the purpose of allowing trays or pocket sets to be removed and replaced, reducing delay in providing playing cards to gaming tables while allowing the device to continue working as taught by Fleckenstein (column 12 lines 52-59), and for easy removal of the processed cards when complete as taught by Purton (column 10 lines 9-19), allowing the device to be used more quickly and efficiently, and making the device more versatile, more useful, and more attractive to the users.
	Further, it has been held that making parts of a prior art device removable are obvious matters of engineering design choice. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since it may be desirable to remove the tray of sorted decks of Purton, for instance, to transport the decks to various dealers or tables or for replacement with another empty tray, merely making the tray removable is an obvious matter of engineering design choice, and not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the pockets with the capacity to hold a plurality of decks of cards as taught by the alternate embodiments of Purton for the purpose of allowing the device to sort the cards into larger sets of boxed cards for auditing or reuse purposes as taught by Purton (column 10 lines 9-25), making the device easier to use, and more convenient to the users. 
	Further, the examiner notes that it has been held that duplication of parts has no patentable significance unless an unexpected result is produced, and, that integrating or separating parts of a prior art device are obvious matters of engineering design choice. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). And, further, that change in size is an obvious matter of engineering design choice where the operation or performance of the device is not distinct. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Since the references specifically teach variously sized card pockets that can hold a single card (Flexkenstein, pockets of items 510 and 512), that can hold a deck of cards (Purton, items 308), and can hold multiple decks of cards (Purton, items 19, 223, and 504), depending on the desired use or function of the output bin[s], merely claiming a particularly sized compartment for holding a desired amount of cards would be an obvious matter of engineering design choice, and is not a patentable distinction, since, there does not appear to be any additional or specific functionality to the size or amount of compartments that is not already taught in the references. 

In Reference to Claims 2 and 3
 	The modified device of Purton teaches all of claim 1 as discussed above. 	
Purton fails to teach the features of claims 2 and 3. 
Fleckenstein teaches (Claim 2) further comprising: a reading device configured to read a bar code on a package, including the first set of cards, wherein the cards of the first set of cards that have been shuffled, wherein the processor is further configured to identify, based on a result of the reading device of reading the bar code, that one or more cards received by the ejection port belong to the first set of cards (column 12 lines 60-62, each card can be uniquely marked and distinct from other cards and packs; column 33 line 57 – column 34 line 23; also note this is functional language, since the device is configured to read a bar code, it is capable of reading a bar code on a package that includes multiple decks);
 	(Claim 3) wherein a particular pocket of the multiple pockets is further configured to receive and store a portion of the package including the bar code (column 33 line 57 – column 34 line 23 and fig. 5A, since the bar code is on the card, it is configured to receive and store the bar code; Further, the compartments of Purton could be used to store a portion of a package including a bar code; note this is merely functional language, the device is capable of receiving and storing a portion of a package including a bar code, meeting the claim limitations). 
 It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of bar codes as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort and identify the collected cards as taught by Fleckenstein (column 11 lines 18-50, and column 33 line 58 – column 34 line 24), making the device more useful, more versatile, and more attractive to the users.
	Further, the examiner notes that broadly interpreted, Fleckenstein teaches a bar code reader that can read a bar code on a package, meeting the claim limitations. However, in the alternate view that the bar code claimed is not the same as the bar codes on individual cards as taught in Flekenstein, it would have been obvious to one having ordinary skill in the art to have provided the bar code on any particular card or pack or group of cards, or any other location simply as a matter of design choice, since it has been held that rearrangement of parts is not a patentable distinction where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches using bar codes to identify and sort cards, merely placing the bar code on any particular group or pack of cards is an obvious matter of design choice, and not a patentable distinction. 
	Further still, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The general conditions of sorting cards into different sets is taught in both prior art references (Purton and Fleckenstein), as well as the function of identifying cards and sets of cards via barcode, therefore, it would be an obvious matter of engineering design choice to create or select more particular associations between a bar code and a set to be sorted, and is not a patently distinct feature. Since all of the structure and function are taught in the references, merely organizing the sets to be sorted slightly differently is not a patentable advance.

In Reference to Claim 4
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the feature of claim 4.
 	Fleckenstein teaches (Claim 4) wherein the disposal card stocker further comprises a locking device configured to prevent access to one or more cards received by the disposal card stocker (column 14 lines 58-67). 
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a locking device as taught by the card collection device of Fleckenstein for the purpose of preventing access to the disposed cards until desired as taught by Fleckenstein (column 14 lines 58-67), making the system more secure, more reliable, and more attractive to the users. 

In Reference to Claims 15, 16, 21, 23, and 24
Purton teaches all of claim 1 as discussed above. 
Purton fails to teach the feature of the specific disposal card stocker structure of claims 15, 16, 21, 23, and 24. 
	Fleckenstein teaches (Claim 15) wherein the disposal card stocker is configured to rotate about a shaft for movement of the disposal card stocker relative to the main body (column 12 lines 1-7);
(Claim 16) wherein the disposal card stocker is removable from the main body to enable [] one or more sets of cards received by the multiple pockets to be removed from the multiple pockets (column 12 lines 53-56);
(Claim 21) wherein: the multiple pockets are arranged around a center longitudinal axis of the disposal card stocker (item 511a/b, fig. 5B); and each of the multiple pockets includes an opening at an upper region of a sidewall of the multiple pockets such (top openings of items 510a, 510b, 510c, 512a, b, c, fig. 5A, opening dips into sidewall) that, when the pocket is in [a] receipt position, the opening of the pocket is aligned with a card feeder of the ejection port (item 517 /509 / unlabeled feeder / roller system between item 504 and items 510/512, fig’s 5A and 5B) to receive one or more cards fed by the card feeder, in a direction towards the center longitudinal axis, from the ejection port and through the opening of the pocket into an interior space of the pocket, by which at least one of the one or more cards fed by the card feeder fall in a direction parallel to the center longitudinal axis towards a bottom floor of the pocket (fig’s 5A and 5B, column 11 line 42 – column 12 line 24, fig. 5B shows the inlet offset from the pockets, angled toward the central axis);
(Claim 23)  wherein the multiple pockets of the disposal card stocker are removable from the main body via a lifting operation associated with the multiple pockets and in a direction parallel to an extension of the center longitudinal axis (column 12 lines 53 – 56 and fig. 5B);
(Claim 24) wherein: the disposal card stocker includes a shaft arranged along the center longitudinal axis around which the multiple pockets are arranged when the opening in the sidewall of one of the multiple pockets is aligned with the card feeder (shaft of motors on which items 510 and 512 are mounted, fig’s 5A and 5B, not labeled), the shaft extending through a central void around which the multiple pockets are arranged (area where shaft is mounted, fig’s 5A and 5B, along items 511a/b), and the shaft is removable from the central void when the multiple pockets are lifted in the direction parallel to the extension of the center longitudinal axis (fig. 5B and column 12 lines 53-56, when removed).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a rotatable multiple compartmented card receiving device as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort the collected cards in an easier and more detailed fashion as taught by Fleckenstein (column 11 lines 43-50), which is also taught to be a desirable feature Purton (fig. 14, and column 8 lines 31-35), making the device more useful, more versatile, and more attractive to the users. 

In Reference to Claims 8-9
  	Purton teaches (Claim 8) A card disposal apparatus comprising: a body (item 300, fig. 14); an ejection port coupled to the body and configured to, for each set of cards of one or more sets of cards: receive, one at a time, dealt cards dealt from a dealing shoe of a game table for use in a game, and subsequent to receipt of the dealt cards receive undealt cards that remained in the dealing shoe without being dealt in the game (area where cards 302 are stacked, fig. 14, can receive both individual cards and a stack of cards); a disposal card stocker (item 301, fig. 14) including multiple pockets [] partitioned by multiple dividers (items 308, fig. 14) each pocket of the multiple pockets configured to receive, from the ejection port and while positioned in a receipt position, a set of cards of the one or more sets of cards, each set of cards of the one or more sets of cards including [a] deck[] of cards for use during an individual game (items 308, fig. 14, column 8 lines 31-54; note “…cards used during an individual game” does not add structure to the claims, the structure of the cards is the same whether they are loaded before, after, or during “being used in a game”), the disposal card stocker configured to be movable such that, while a first pocket of the multiple pockets positioned in the receipt position and the other pockets of the multiple pockets are out of the receipt position (column 8 lines 31-54) and a processor (item 304, fig. 14), configured to, for a first set of cards of the one or more sets of cards: obtain, from at least one sensor, information corresponding to the dealt and undealt cards of the first set of cards received by the ejection port (column 8 lines 35-38 and 47-50); store, based on the obtained information, a count of the dealt and undealt cards of the first set of cards that the ejection port received, wherein the count is associated with a combination of the dealt cards of the first set of cards and the undealt cards of the first set of cards received by the ejection port (column 4 lines 19-40, any cards entered would be in the count, and the device is capable of receiving multiple sets of cards whether dealt or undealt; column 4 lines 19-40 and column 8 lines 31-54); and compare the count to a card count of first set of cards that was loaded into, and was associated with, the dealing shoe (column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64, device checks for completeness and indicates when not complete from the originally indicated amount of cards [e.g. 8 decks], also note much of this is functional language, the device is capable of performing all of these recited uses, therefore, meets the claims);
	(Claim 9) wherein: the count of the dealt and undealt cards of the first set of cards includes a plurality of counts, each of the plurality of counts being of a card type of a plurality of card types of the dealt and undealt cards of the first set of cards received by the ejection port, wherein each of the card types corresponds to a respective one of rank and suit combinations (column 4 lines 30-40, there is a count for each type of card), the processor is further configured to determine whether the dealt and undealt cards of the first set of cards received by the ejection port is complete based on comparing each of the counts to the card count of the first set of cards, and the card count of the first set of cards is a stored number that is based on a number of decks included in the first set of cards (column 4 lines 6-40 and column 2 lines 57-64);
	Purton fails to teach the feature of the detachable pockets and the pockets configured to receive a plurality of decks of cards of claim 8. 
Fleckenstein teaches (Claim 8) multiple pockets configured to be detachable from the body (column 12 lines 53-56).
Alternate embodiments of Purton teach (Claim 1) a pocket configured to receive a plurality of decks of cards (item 19, fig’s 1-4, item 223, fig’s 7-10, item 504, fig. 16).
Alternate embodiments of Purton also teach a detachable pocket (item 504, fig. 16).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of detachable pockets as taught by the card inventory device of Fleckenstein and by the alternate embodiment of Purton for the purpose of allowing trays or pocket sets to be removed and replaced, reducing delay in providing playing cards to gaming tables while allowing the device to continue working as taught by Fleckenstein (column 12 lines 52-59), and for easy removal of the processed cards when complete as taught by Purton (column 10 lines 9-19), allowing the device to be used more quickly and efficiently, and making the device more versatile, more useful, and more attractive to the users.
Further, it has been held that making parts of a prior art device removable are obvious matters of engineering design choice. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since it may be desirable to remove the tray of sorted decks of Purton, for instance, to transport the decks to various dealers or tables or for replacement with another empty tray, merely making the tray removable is an obvious matter of engineering design choice, and not a patentable advance. 	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the pockets with the capacity to hold a plurality of decks of cards as taught by the alternate embodiments of Purton for the purpose of allowing the device to sort the cards into larger sets of boxed cards for auditing or reuse purposes as taught by Purton (column 10 lines 9-25), making the device easier to use, and more convenient to the users. 
Further, the examiner notes that it has been held that duplication of parts has no patentable significance unless an unexpected result is produced, and, that integrating or separating parts of a prior art device are obvious matters of engineering design choice. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). And, further, that change in size is an obvious matter of engineering design choice where the operation or performance of the device is not distinct. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Since the references specifically teach variously sized card pockets that can hold a single card (Flexkenstein, pockets of items 510 and 512), that can hold a deck of cards (Purton, items 308), and can hold multiple decks of cards (Purton, items 19, 223, and 504), depending on the desired use or function of the output bin[s], merely claiming a particularly sized compartment for holding a desired amount of cards would be an obvious matter of engineering design choice, and is not a patentable distinction, since, there does not appear to be any additional or specific functionality to the size or amount of compartments that is not already taught in the references. 

In Reference to Claims 13-14
The modified device of Purton teaches the features of claim 8 as discussed above. Purton fails to teach the features of claims 13 and 14. 
Fleckenstein teaches (Claim 13) a system comprising: the card disposal apparatus of claim 8 (taught above); and the dealing shoe configured to receive at least one set of cards of [] one or more sets of cards (item 118, fig. 1); 
 	(Claim 14) further comprising the game table, wherein the dealing shoe is located on a surface of the game table (item 102, fig. 1).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a card shoe and table as taught by the card inventory device of Fleckenstein for the purpose of incorporating the device into a casino playing card system as taught by Purton (background) and Fleckenstein (column 11 lines 4-10), making the device more convenient, more versatile, more useful, and more attractive to the users.

In Reference to Claim 18
 	The modified device of Purton teaches all of claim 1 as discussed above.
	The modified device of Purton further teaches (Claim 18) wherein each of the multiple partitions is configured to be arranged substantially orthogonal to a direction of movement of the disposal card Stocker relative to the main body (walls of items 510a, b, c, and 512a, b, c, Fleckenstein).
	The examiner notes that it is unclear whether the partitions are exactly perpendicular to the horizontal or not, but they are shown as generally perpendicular. Therefore, in the alternate view that these partitions do not meet the limitation of “perpendicular” it would have been obvious to one having ordinary skill in the art to have made the partitions perpendicular to the horizontal merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches compartments and partitions that are generally perpendicular to the horizontal, merely making these partitions exactly perpendicular, slightly angled, or even in a different orientation (Fleckenstein column 12 lines 29-46) would not change the operation of the device and are, therefore, not patentable distinctions.  

In Reference to Claim 20
 	The modified device of Purton teaches all of claim 8 as discussed above. 
	Purton fails to teach the features of claim 20. 
	Fleckenstein teaches (Claim 20) further comprising a reading device configured to read a bar code on a package including the first set of cards, wherein the cards of the first set of cards have been shuffled, wherein the processor is further configured to identify, based on a result of the reading device of reading the bar code, that one or more cards received by the ejection port belong to the first set of cards (column 12 lines 60-62, each card can be uniquely marked and distinct from other cards and packs; column 33 line 57 – column 34 line 23; also note this is functional language, since the device is configured to read a bar code, it is capable of reading a bar code on a package that includes multiple decks).
It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of bar codes as taught by the card inventory device of Fleckenstein for the purpose of allowing the device to be used to further sort and identify the collected cards as taught by Fleckenstein (column 11 lines 18-50, and column 33 line 58 – column 34 line 24), making the device more useful, more versatile, and more attractive to the users.
	Further, the examiner notes that broadly interpreted, Fleckenstein teaches a bar code reader that can read a bar code on a package, meeting the claim limitations. However, in the alternate view that the bar code claimed is not the same as the bar codes on individual cards as taught in Flekenstein, it would have been obvious to one having ordinary skill in the art to have provided the bar code on any particular card or pack or group of cards, or any other location simply as a matter of design choice, since it has been held that rearrangement of parts is not a patentable distinction where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Fleckenstein teaches using bar codes to identify and sort cards, merely placing the bar code on any particular group or pack of cards is an obvious matter of design choice, and not a patentable distinction. 
Further still, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The general conditions of sorting cards into different sets is taught in both prior art references (Purton and Fleckenstein), as well as the function of identifying cards and sets of cards via barcode, therefore, it would be an obvious matter of engineering design choice to create or select more particular associations between a bar code and a set to be sorted, and is not a patently distinct feature. Since all of the structure and function are taught in the references, merely organizing the sets to be sorted slightly differently is not a patentable advance.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Franks (US PGPub. No. 2008/0001356 A1).
In Reference to Claim 5
 	The modified device of Purton teaches all of claim 1 as discussed above. 
Purton further teaches (Claim 5) at least one sensor (item 303, fig. 14).
Purton fails to teach the remaining features of claim 5. 
 	Franks teaches (Claim 5) further comprising: and a puncher configured to provide a void in each card received via [a] ejection port (item 4, fig. 1 and paragraph 0046).
 	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void means as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users. 
  
In Reference to Claim 12
 	The modified device of Purton teaches all of claim 8 as discussed above. Purton fails to teach the feature of claim 12. 
Franks teaches (Claim 12) further comprising puncher is configured to generate a void in one or more of the cards received by the ejection port that is determined to be fake (item 4, fig. 1 and paragraph 0046; note “determined to be fake” is function / intended use and adds no additional structure).
	It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void means as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users. 

In Reference to Claim 19
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the features of claim 19. 
Franks teaches (Claim 19) further comprising a marker configured to mark each of the cards received by [an] ejection port with a void mark (item 4, fig. 1 and paragraph 0046).
It would have been obvious to one having ordinary skill in the art to have provided the card collection device of Purton with the feature of a void mark as taught by the card collection device of Franks for the purpose of voiding the cards before sorting, so that they may be re-used / re-sold without risk of fraudulent use as taught by Franks (paragraph 0007), making the device more secure, safer, and more attractive to the users.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Sampson et al. (US Patent No. 8,485,527 B2).
In Reference to Claim 17
 	The modified device of Purton teaches all of claim 1 as discussed above. Purton fails to teach the features of claim 17. 
	Sampson teaches (Claim 17) wherein the ejection port includes a weight configurable into a plurality of positions over a receiving surface (item 68, fig’s 4, 5, 7, and 10), the plurality of positions including: a first position configured to provide a space between the weight and the receiving surface into which no more than one card at a time is insertable into the space from outside of the card disposal apparatus in an insertion direction parallel to the receiving surface for placement of the one card on the receiving surface under the weight (e.g. fig. 10, if only one card is inserted, this limitation is met); and at least one other position configured to provide space between the weight and the receiving surface into which a stack of cards is insertable in the insertion direction as a single unit for placement of the stack of cards on the receiving surface under the weight (e.g. fig’s 4 and 7 and column 6 lines 44-59).
	It would have been obvious to one having ordinary skill in the art to have provided the card receiving device of Purton with the feature of a movable block as taught by the card receiving device of Sampson for the purpose of keeping pressure on the received cards regardless of how many cards are received at a time as taught by Sampson (column 6 lines 36-60), making the device more reliable, more versatile, and more attractive to the users. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Sampson et al. (US Patent No. 8,485,527 B2).
In Reference to Claim 26
The device of Purton teaches all of claim 1 as discussed above. 
Purton fails to teach the features of claim 26. 
Sampson teaches (Claim 26) wherein the ejection port includes a movable arm (item 68, fig’s 4, 5, 7, and 10) configurable into: a first position over a receiving surface at which one or more of the first portion of the first set of cards are receivable by the ejection port and the second portion of the first set of cards is not receivable as a single stack by the ejection port (a position of item 68 between fig’s 7 and 10 where capacity is half), and a second position over the receiving surface at which the second portion of the first set of cards is receivable by the ejection port as the single stack (the position of item 68 in fig. 7 or higher, able to receive more cards; column 6 lines 44-59); and the processor is configured to determine the count, which is the combination of the first portion of the first set of cards received while the movable arm is in the first position and of the second portion of the first set of cards received as the single stack while the movable arm is in the second position (this does not appear to add any structure, the device is capable of receiving two different sets of cards, also see Purton for a processor determining the count; column 8 lines 35-60, column 4 lines 7-11 and 19-40, and column 2 lines 57-64).
	It would have been obvious to one having ordinary skill in the art to have provided the card receiving device of Purton with the feature of a movable arm as taught by the card receiving device of Sampson for the purpose of keeping pressure on the received cards regardless of how many cards are received at a time as taught by Sampson (column 6 lines 36-60), making the device more reliable, more versatile, and more attractive to the users. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purton in view of Fleckenstein, and further in view of Wyler (US Patent No. 529,228).
In Reference to Claim 22
The modified device of Purton teaches all of claims 1 and 21 as discussed above. 
Purton fails to teach the feature of claim 22. 
Wyler teaches (Claim 22) wherein a lid over [] multiple pockets includes, for each pocket of the multiple pockets, a slit over the interior space of the pocket by which the interior space of the pocket is open to an exterior environment on top of the pocket (items b in item B over items C, fig’s 1 and 2).
It would have been obvious to one having ordinary skill in the art to have provided the sorting device of Purton with the feature of a lid with slits as taught by the sorting device of Wyler for the purpose of allowing the device to be used to manually insert and manually sort items as taught by Wyler (page 1 lines 55-68), in addition to the automatic sorting, making the device more versatile, more useful, and more attractive to the users. 

Response to Arguments
Applicant’s argument regarding the previous 112 rejections are noted. However, there are several outstanding 112 rejections. See above for further details. 
Applicant's remaining arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding limitation of a pocket configured to receive a plurality of decks of cards is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the embodiment of Purton used in the rejection does not teach this feature. While this is noted, this limitation has been addressed using alternate embodiments of Purton, as well as case law. See action above for further details. 
Applicant further argues that it would not be obvious to use a multiple deck output bin since the device of Purton is intended to have only one type of output bin at a time. This is not persuasive. The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant appears to be attempting to bodily incorporate different embodiments of Purton in order to come up with an unworkable device. This is not the test for obviousness. 
As discussed in detail in the above rejection, since the references specifically teach variously sized card pockets that can hold a single card (Flexkenstein, pockets of items 510 and 512), that can hold a deck of cards (Purton, items 308), and can hold multiple decks of cards (Purton, items 19, 223, and 504), depending on the desired use or function of the output bin[s], merely claiming a particularly sized compartment for holding a desired amount of cards would be an obvious matter of engineering design choice, and is not a patentable distinction, since, there does not appear to be any additional or specific functionality to the size or amount of compartments that is not already taught in the references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711